1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     KEVIN PATRICK GUNTRUP,                              Case No. 3:18-cv-00243-RCJ-WGC

10                                       Plaintiff,               ORDER
             v.
11
      WASHOE COUNTY JAIL, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            On October 25, 2018, Plaintiff filed an amended complaint (ECF No. 4). As
17
     received by the Court, the writing on the amended complaint is too light for the Court to
18
     be able to read. Therefore, the Court orders Plaintiff to file an amended complaint the
19
     Court will be able to read. Plaintiff shall file the amended complaint within 30 days of the
20
     date of this order.
21
     II.    CONCLUSION
22
            For the foregoing reasons, IT IS ORDERED that, within 30 days of the date of this
23
     order, Plaintiff shall file an amended complaint that the Court will be able to read.
24
            IT IS FURTHER ORDERED that the Clerk of the Court shall send to Plaintiff the
25
     approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same.
26
     Plaintiff shall shall write the words “Second Amended” above the words “Civil Rights
27
     Complaint” in the caption.
28
                                                      1
1
            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
2
     dismissal of this action may result.
3
            DATED: March 13, 2019.
4

5                                            UNITED STATES MAGISTRATE JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
